Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group III (claims 20-21, 24-25, 28, 31-33 and 37) and species (gene, C1QBP, a CDK4/6 inhibitor, a check point inhibitor, small molecule, anti-PD1 therapy) in the reply filed on 01/22/2021 is acknowledged.
Claims 1-2, 4-5, 7-9, 10-16, 18, 20-21, 24-25, 28, 31-33, 37, 40 and 43-46 are pending in this application.
Claims 1-2, 4-5, 7-9, 10-16, 18, 40 and 43-46 are directed to non-elected invention and they are withdrawn.
Claims 20-21, 24-25, 28, 31-33 and 37 are under the examination.
Claim Rejections - 35 USC § 112 (Improper Dependent Form)
3.	Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 depends from both claims 1 and 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112 (Indefiniteness)
4.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 21, 28, 32, 33 and 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 and 32 are indefinite for referring to “Table 3”.  The claims recite “a drug selected from Table 3”. 
MPEP 2173.05(s)   states:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parteFressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). The claim is not complete since an incorporated table cannot be used to define a claim.  In this case, Table 3 discloses “Down-regulated and Up-regulated genes post-immunotherapy treatment in malignant cells” (p 217 of specification), and does not discloses a drug associated with a particular gene. Including drugs in the claim would not be difficult. 
Claim 21 recites “a subject in need” that is confusing. It is unclear how to define “in need” and what is “not in need”.
With regard to claims 28 and 37, claims recite a treatment and recite a term “preferably”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 28 and 37 recite the broad recitation of a treatment, and the claim also recites “preferably”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.	Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim does not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Independent claim 31 is analyzed. The claim recites a method of treating a cancer in a subject. Therefore, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. Claim 31 recites the method of treating cancer in a subject via detecting the expression or activity of an ICR and/or exclusion signature and/or exclusion gene signature in a tumor sample obtained from the subject. This limitation sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Therefore, claim 1 is directed to at least once exception which may be termed a law of nature (Step 2A Prong 1: Yes). Furthermore, the claim 31 recites method step of administering a treatment if an ICR and/or exclusion signature is detected. Thus, this method step requires determining as to where to perform the administering step or not based on the detected data. This step could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). Therefore, the claim is directed to at least once exception (Step 2A, Prong 1: YES), which may be termed an abstract idea. That is a mental process. Claim 31 may be termed a law of nature, an abstract idea or both.
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim does not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions.  The element in the claim, “detecting” method step does not integrate the judicial exception because it is a data gathering step. 
The method step of “administering” is a conditional and is not required to perform if an ICR and/or exclusion signature is not detected. Therefore, this method step fails to meaningfully limit the judicial exception. (Step 2A Prong 2: No) 
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. Claim 31 recites the method step of detecting the expression or activity of an ICR and/or exclusion signature according to claim 1 in a tumor obtained from the subject. However, these method steps in performing detecting expression or activity of an ICR gene signature, were well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Prior art cited in the IDS: AI-Ejeh, US2017/0107577, filing date of 12 September 2016; Bedoya et al. WO2016057705A1, Publication date of April 14, 2016; Ribas et al. US2018/0051347, Priority date of July 12, 2016]. Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 

Claim Rejections - 35 USC § 112 (a) (Written description)
8.	Claims 20-21, 31-33 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 20, 31 and 32 are independent claims. Claims 20 and 31 recite a method of treating cancer in a subject that comprises detecting the expression or activity of an immune checkpoint inhibitors resistance (ICR) and/or exclusion signature in a tumor obtained from the subject. Claim 20 also recites the method step of administering an agent capable of reducing expression or activity of said signature or an immunotherapy based on the detected results. Claim 31 also recites the method step of administering an agent capable of modulating expression or activity of one or more genes listed in the claim. Claim 32 recites a method of treating cancer in a subject that comprises administering to the subject a therapeutically effective amount of an agent.
Thus, the claims broadly encompass the method of treating any type of cancer in any subject. The claims broadly encompass any possible expression or any activity of an ICR and/or any exclusion signature (e.g. any possible gene or proteins) in a tumor obtained from the subject. The claims broadly encompass administering any agent (e.g. antibodies) hat is capable of reducing/modulating expression or activity of any gene that Claim 33, which depends from claim 32, broadly encompasses using any agent and any small molecules in the method.
In the instant situation, the specification discloses identifying signatures of resistance using the tumor samples of patients including the patients who had ICR and determining the difference among ICR signatures in among gene expressions (Example 1, para 0337-, Figure 1-2). The gene regulation inhibitory checkpoints includes CLTA-4, TIGIT, LAG-3, PD-1 and TIM-3 (para 0344). The specification asserts determining the relationship between a CDK4/6 inhibitor (i.e. abemaciclib) and ICR state defined by the signatures using published data set (Figure 3, para 0358, Figure 41-43, Figure 50, Figure 56). The specification asserts analyzing the correlation between treatment [e.g. anti-CTLA4 therapy, anti-PD-1 therapy (Pembrolizumab)] in cancer patients (e.g. melanoma patients, lung cancer mouse model) and gene signatures (Figure 4, Figure 1, para 0364-0365, Table S1 and S4). The specification asserts determining the response of immunotherapy [e.g. anti-CTLA4 (Ipilimumab), anti-PC-1-2 (Nivolumab)] via gene expression (e.g. regulation), and immunotherapy resistance signature (Example 2 para 0375, Figure 17-23, Table 3, and Table S7, Example 8 para 412-416 Figure 15). The specification asserts analyzing the prognostic value of signature for immunotherapy (para 0386-0389, Figure 24-25). The specification asserts determining the response of anti-PD1 and anti-CTLA-4 in the clinic and mouse models (para 0390-0397, Figure 26-29). The specification asserts determining the response of anti-PD1 and anti-CTLA-4 in 
 Furthermore, the specification discloses that immunotherapy may be a checkpoint inhibitor (e.g. anti-CTLA4, anti-PD-L-1, anti-PD1 therapy) or adoptive cell transfer (ACT) (e.g. CART cell or adoptive activated autologous T cells) (para 0049, 0051). The specification discloses an agent capable of modulating the expression or activity of one or more immunotherapy resistance signature genes (e.g. CDK4/6 inhibitor, abemaciclib, in particular) (para 0051)
However, the specification does not provide a correlation between a particular the expression or a particular activity of a particular ICR gene signature, and a particular exclusion gene signature for a specific type of cancer. The specification does not provide a correlation between a response of a particular inhibitor determined by the expression or activity of an ICR gene signature, and an exclusion gene signature for specific cancer. In addition, the specification does not provide any guidance as to the other genes or ICR or immunotherapy or cancer. For example, the specification does not provide any correlation between the response of other PD-1 immune checkpoint inhibitors in any cancer and associated gene expression analysis of immunoregulatory genes. Furthermore, the specification does not disclose determining the effect of additional immunotherapy using any CTLA4 immune checkpoint inhibitor in combination 
Relevant to the lack of particular structural limitations in the rejected claims drawn to immunotherapeutic molecules, and their correlation to the response in different malignant diseases that is determined via expression or activity of an ICR gene signature analysis of immunoregulatory genes, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
In the case of the instant claims, the functionality determining the expression or activity of an ICR gene signature in relation to prognosis or treatment of cancer, determining the response of an agent capable of reducing the expression or the activity of the signature or an immunotherapy (e.g. PD-1 immune checkpoint inhibitors or CK4/6 inhibitors) corresponding to gene expression analysis of immunoregulatory genes, and administering the effective amount of the inhibitor to a patient for treating cancer are critical features of the claimed method.  
The specification does not provide structure of the agent or an immunotherapeutic compound that corresponds to ICR gene signature, and its functional relationship with any cancer. Furthermore, the specification does not teach if and how any possible agent that associates with the expression or activity of the signature or any possible checkpoint inhibitor would response to any type of malignant disease and how to determine their association with recited analysis. The specification 
The claims encompass a very broad genus of the agent, the checkpoint inhibitor, and ICR signature, for which no guidance has been provided in the specification.  For example, the compounds encompass any type of PD-1 inhibitors such as anti-PD-1 antibody, an anti-PDL1- antibody and anti-PD-L2 antibody.  
The specification merely provides very limited agent or checkpoint inhibitor that work on certain pathway in treating particular cancers, as described above. Cristescu et al., a post filing date of art, teaches that not all patients respond to PD-1 and PD-L1 checkpoint blockade immunotherapy (abstract, Figure 1) (Science; 2018; 362; 197). Cristescu et al. further teaches observing limited clinical responses to pembrolizumab in patients with certain patients while observing the greatest response rate in some patients (p 6 col 3 and p 7 col 1). Cristescu et al. also teaches challenges in determining the regimes targeting PD-1 and PD-L1 for an individual patient and selection of patients with tumors that typically less responsive to immunotherapy (p 7 col 1 lower and col 2). Additionally, Buchbinder and Desai describes unpredictability of anti-CTLA4 blockade corresponding to its function and treating cancer (American Journal of Clinical Oncology; 2016; 39; 1: p 98-106). For example, Buchbinder and Desai teaches that “the exact mechanism by which anti-CTLA4 antibodies induce an antitumor response is unclear, although research to date suggests that CTLA-4 blockade affects the immune priming Phase” (p 101 col 1), and “A frustration with ipilimumab (anti-CTLA blockade) has been the inability to predict prospectively which patients are most likely to benefit from treatment” (p 103 col 2 para 3). Furthermore, Buchbinder and Desai teach that the 
In the instant situation, the specification does not provide any structure/function correlation between the compounds used for the treatment (e.g. the agent or the inhibitor), and their associated response in specific type of cancers and relationship to the expression or activity of the ICR signatures, let alone a predictable correlation between the broad range of any possible immunotherapeutic compounds, ICR signature genes and a broad range of any possible malignant disease, AND the functionality of treating cancer as required by the claims.  Due to the limited guidance from the specification, the skilled artisan would not be able to distinguish which immunotherapeutic compounds or agent would function as claimed, from those that would not.   
Thus considering the broad genus of the immunotherapeutic compounds or agent which required by the claimed method, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.

Claim Rejections - 35 USC § 112 (a) (Enablement)
9.	Claims 20-21, 24-25, 28, 31-33 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the 
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
Claims 20, 31 and 32 are independent claims. As described above, claims 20 and 31 recite a method of treating cancer in a subject that comprises detecting the expression or activity of an immune checkpoint inhibitors resistance (ICR) and/or exclusion signature in a tumor obtained from the subject. Claim 20 also recites the method step of administering an agent capable of reducing expression or activity of said signature or an immunotherapy based on the detected results. Claim 31 also recites the method step of administering an agent capable of modulating expression or activity of one or more genes listed in the claim. Claim 32 recites a method of treating cancer in a 
As described above, the claims broadly encompass the method of treating any type of cancer in any subject. The claims broadly encompass any possible expression or any activity of an ICR and/or any exclusion signature (e.g. any possible gene or proteins) in a tumor obtained from the subject. The claims broadly encompass administering any agent (e.g. antibodies) that is capable of reducing/modulating expression or activity of any gene that are corresponding to any cancer or any possible immunotherapy. The claims broadly encompass administering any therapy to a subject in treating any cancer. Claim 32 broadly encompasses administering a therapeutically effective amount of any agent and any CDK4/6 inhibitor. Claim 33, which depends from claim 32, broadly encompasses using any agent and any small molecules in the method.
Thus, the claims are broadly drawn to methods which require detecting and predicting the correlation between the expression or activity of an ICR gene signature in any cancer, and the responses of the agent or the immunotherapy (i.e. PD-1 immune checkpoint inhibitors and CTLA4 immune checkpoint inhibitors), and selecting the treatment (for example, therapeutically effective amount of an agent or CDK4/6 inhibitor treatment) in treating any cancer.
The claims also broadly encompass predicting the response of any member of a broad agent and the inhibitors (e.g. small molecules or CK4/6 inhibitors or anti-PD-1 therapy) in any possible malignant disease. Particularly, claims 20 and 31 very broadly encompass treating any type of cancer by administering any possible agent that is 
The amount of direction or guidance, and Presence and absence of working examples:
In the instant situation, the specification discloses identifying signatures of resistance using the tumor samples of patients including the patients who had ICR and determining the difference among ICR signatures in among gene expressions (Example 1, para 0337-, Figure 1-2). The gene regulation inhibitory checkpoints includes CLTA-4, TIGIT, LAG-3, PD-1 and TIM-3 (para 0344). The specification asserts determining the relationship between a CDK4/6 inhibitor (i.e. abemaciclib) and ICR state defined by the signatures using published data set (Figure 3, para 0358, Figure 41-43, Figure 50, Figure 56). The specification asserts analyzing the correlation between treatment [e.g. anti-CTLA4 therapy, anti-PD-1 therapy (Pembrolizumab)] in cancer patients (e.g. melanoma patients, lung cancer mouse model) and gene signatures (Figure 4, Figure 1, para 0364-0365, Table S1 and S4). The specification asserts determining the response of immunotherapy [e.g. anti-CTLA4 (Ipilimumab), anti-PC-1-2 (Nivolumab)] via gene expression (e.g. regulation), and immunotherapy resistance signature (Example 2 para 0375, Figure 17-23, Table 3, and Table S7, Example 8 para 412-416 Figure 15). The specification asserts analyzing the prognostic value of signature for immunotherapy (para 0386-0389, Figure 24-25). The specification asserts determining the response of anti-PD1 and anti-CTLA-4 in the clinic and mouse models (para 0390-0397, Figure 26-29). The specification asserts determining the response of anti-PD1 and anti-CTLA-4 in the clinic and mouse models (para 0390-0397, Figure 26-29, Figure 48). Table 5-8 
 Furthermore, the specification discloses that immunotherapy may be a checkpoint inhibitor (e.g. anti-CTLA4, anti-PD-L-1, anti-PD1 therapy) or adoptive cell transfer (ACT) (e.g. CART cell or adoptive activated autologous T cells) (para 0049, 0051). The specification discloses an agent capable of modulating the expression or activity of one or more immunotherapy resistance signature genes (e.g. CDK4/6 inhibitor, abemaciclib, in particular) (para 0051)
However, the specification does not provide a correlation between a particular the expression or a particular activity of a particular ICR gene signature, and a particular exclusion gene signature for a specific type of cancer. The specification does not provide a correlation between a response of a particular inhibitor determined by the expression or activity of an ICR gene signature, and an exclusion gene signature for specific cancer. In addition, the specification does not provide any guidance as to the other genes or ICR or immunotherapy or cancer. For example, the specification does not provide any correlation between the response of other PD-1 immune checkpoint inhibitors in any cancer and associated gene expression analysis of immunoregulatory genes. Furthermore, the specification does not disclose determining the effect of additional immunotherapy using any CTLA4 immune checkpoint inhibitor in combination 
The specification merely provides very limited agent or checkpoint inhibitor that work on certain pathway in treating particular cancers, as described above. Cristescu et al., a post filing date of art, teaches that not all patients respond to PD-1 and PD-L1 checkpoint blockade immunotherapy (abstract, Figure 1) (Science; 2018; 362; 197). Cristescu et al. further teaches observing limited clinical responses to pembrolizumab in patients with certain patients while observing the greatest response rate in some patients (p 6 col 3 and p 7 col 1). Cristescu et al. also teaches challenges in determining the regimes targeting PD-1 and PD-L1 for an individual patient and selection of patients with tumors that typically less responsive to immunotherapy (p 7 col 1 lower and col 2). Additionally, Buchbinder and Desai describes unpredictability of anti-CTLA4 blockade corresponding to its function and treating cancer (American Journal of Clinical Oncology; 2016; 39; 1: p 98-106). For example, Buchbinder and Desai teaches that “the exact mechanism by which anti-CTLA4 antibodies induce an antitumor response is unclear, although research to date suggests that CTLA-4 blockade affects the immune priming Phase” (p 101 col 1), and “A frustration with ipilimumab (anti-CTLA blockade) has been the inability to predict prospectively which patients are most likely to benefit from treatment” (p 103 col 2 para 3). Furthermore, Buchbinder and Desai teach that the association between melanoma mutational load and clinical benefit with CTLA4 blockade was insufficient alone to predict patients who are likely to response to treatment (p 103 col 2 para 3).


The state of the prior art and the predictability or unpredictability of the art:
	While the art is replete with studies which determine the response of any agent that capable of reducing expression or activity of ICR gene signature or any immunotherapy for the purpose of treating various type of malignant disease, the unpredictability in the art with regard to determining the response of monotherapy or in combination with additional pharmaceutical compounds (e.g. CDK4’6 inhibitor and anti-PD1 therapy) for any malignant disease via the expression or activity of an ICR gene signature is even higher. In addition, as described above, the teachings of Cristescu et al. and Buchbinder and Desai indicate the unpredictability to predict the response of any agent or the therapy in a patient suffering any type of cancer using the data provided
The level of skill in the art:
	The level of skill in the art is deemed to be high.
The quantity of experimentation necessary:
To practice the invention as broadly as it is claimed, the skilled artisan would first be required to perform extensive clinical trials to provide the extensive amount of data of the associated agents or the inhibitors as monotherapy or in combination with an additional pharmaceutical compound in successfully treating cancers. The skilled artisan would further be required to conduct an enormous number of clinical trials with 
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claims as broadly written.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 20-21, 24-25, 28, 31-33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bedoya (Bedoya et al. WO2016057705A1, Publication date of April 14, 2016, from IDS on 10/01/2019).
	With regard to  detecting step of claims 20 and 31, Bedoya teaches a method of treating cancer in a subject that comprises detecting the expression or activity of an immune checkpoint inhibitor resistance (ICR)  gene signature (i.e. C1QBP) and/or of an exclusion gene signature  (i.e. C1QBP) in a tumor sample obtained from the subject. For example, Bedoya teaches the method of performing identification of genes, whose expression, at the transcriptional and protein levels, are correlated with cancers progression (e.g. chronic lymphocytic leukemia or acute lymphocytic leukemia) [e.g. as a way of predicting a response to a Chimeric Antigen Receptor (CAR)-expressing cell therapy that expressed a CAR that binds to CD19 (CD19CAR-expressing cell)] (p 2 line 15-25). Bedoya teaches detecting one or more of a CD19CAR-expressing cell gene set 
With regard to administering step of claims 20 and 31, Bedoya teaches the method of identifying the response of the treatment in the subject (e.g. a complete responder, a complete responder, partial responder or non-responder, or a relapser or a non-relapser). (p 7 line 1-15). Bedoya further teaches administering a suitable therapy after selecting the subject based on the detected cell population and/or gene signature (p 7 line 9-15). For example, Bedoya teaches administering a CAR-expressing cell therapy to a responder or a non-responder, or a combination of a CAR-expressing cell therapy with a checkpoint inhibitor to a non-responder or a partial responder (p 7 line 1-15). Additionally, Bedoya teaches determining the expression profile of one or more gene signature based on mRNA expression levels of selected genes obtained from the 
Bedoya also teaches the method for treating a subject having cancer comprising: determining if the subject has an increased likelihood to respond, or a decreased likelihood to relapse, to a CAR-expressing cell therapy by determining the level or activity of one or more biomarker or gene set signature (as described above) in a sample from the subject that is relative to a reference level and administering a therapeutically effective dose of a CAR-expressing cell therapy (p 9 line 11-30). 
Furthermore, Bedoya teaches the method of administering in combination with an inhibitor of an immune checkpoint molecules chosen from one or more of PD-1, PD-L1, PD2, CTLA4, LAG3, TIM3 etc., or a combination thereof, or performing the subject receives treatment with an agent (e.g. an mTOR inhibitor, and/or a checkpoint inhibitor, post- CAR-expressing cell therapy) or performing the subject receives pre-treatment with an agent (e.g., an mTOR inhibitor, and/or a checkpoint inhibitor, prior to the initiation of a CAR-expressing cell therapy) (p 10 line 1-15) (Limitation of claim 28). Bedoya further teaches that the gene signature is decreased prior to CAR-expressing therapy or by administration of cyclophosphamide, anti-GITR antibody, an mTOR inhibitor, or a combination thereof (p 10 line 15-20). Bedoya teaches that CAR-expressing cell product can reduce the risk of subject relapse in the method (p 130 line 18-26). Additionally, Bedoya teaches the use of checkpoint inhibitors (e.g. PD-1 inhibitor, PD-L1 inhibitor) and the use of the inhibitor with a CAR-cell therapy as a combination (p 211 line 6-30, p 214 line 17-24) (Limitation of claim 28).  
claim 20 regarding “administering a treatment, wherein if an ICR gene signature and/or exclusion gene signature is detected the treatment comprises administering an agent capable of reducing expression or activity of said signature, and wherein if an ICR gene signature and/or exclusion gene signature is not detected the treatment comprises administering an immunotherapy”.  The teachings of Bedoya also encompasses the limitation of the method step of the claim 31 regarding “wherein if an ICR and/or exclusion signature is detected the treatment comprises administering an agent capable of modulating expression or activity of one or more genes in a network of genes disrupted by perturbation of a gene selected from the group consisting of MAZ….. PDL1”.
With regard to claim 21, the claim recites “wherein the agent capable of reducing expression or activity of said signature comprises a CDK4/6 inhibitor”. Bedoya teaches the method of administering a CAR-expressing cells in a treatment regimen in combination with a kinase inhibitor (i.e.CDK4/6 inhibitor) (p 198 line 23-30, p 199 line 4-7).	
With regard to claim 24, the teachings of Bedoya for the method steps of “detecting” and “administering” teach the limitation of the claim. Additionally, Bedoya teaches that the method and compositions for use disclosed herein, the subject is evaluated prior to receiving, during, or after receiving, the CAR-expressing cell therapy and the subject can be a human patient (p 6 line 26-30). Bedoya teaches that the subject receives a pre-treatment with an agent (e.g. a checkpoint inhibitor, prior to the initiation of a CAR-expressing cell therapy) (p 10 line 9-14). Bedoya teaches 
With regard to claim 25, which depends from claim 24, the claim recites “wherein the agent capable of reducing expression or activity of said signature is a CDK4/6 inhibitor”. Bedoya teaches the method of administering a CAR-expressing cells in a treatment regimen in combination with a kinase inhibitor (i.e.CDK4/6 inhibitor) (p 198 line 23-30, p 199 line 4-7).	
With regard to claim 28, which depends from claim 20, the claim recites “wherein the immunotherapy comprises a check point inhibitor or adoptive cell transfer (ACT), preferably, wherein adoptive cell transfer comprises a CAR T cell or activated autologous T cells and wherein the checkpoint inhibitor comprises anti-CTLA4, anti-PD-L1 and/or anti-PD 1 therapy”. Bedoya teaches the limitation of the claim (see the teaching of Bedoya in claim 20, above).
With regard to claim 32, the claim recites “A method of treating a cancer in a subject in need thereof comprising administering to the subject a therapeutically effective amount of an agent: g) comprising a CDK4/6 inhibitor, a drug selected from Table 3, a cell cycle inhibitor, a PKC activator, an inhibitor of the NFKB pathway, an IGF1R inhibitor, or Reserpine”. Bedoya teaches the method of administering a CAR-expressing cells in a treatment regimen in combination with a kinase inhibitor (i.e.CDK4/6 inhibitor) (p 198 line 23-30, p 199 line 4-7).	
claim 33, which depends from claim 32, the claim recites “wherein said agent comprises a therapeutic antibody, antibody fragment, antibody-like protein scaffold, aptamer, protein, CRISPR system or small molecule”. Bedoya teaches the use of small molecule in the method of treating. For example, using the small molecule, the inducible caspase (e.g. caspase 9) which is activated and leads to the rapid to the rapid apoptosis and death of the cells (e.g., T cells or NK cells) expressing a CAR of the method (p 219 line 1-5), or to regulate the CAR therapy in the method (see p 219 line 19-24). 
With regard to claim 37, which depends from claim 32, Bedoya teaches administering an immunotherapy to the subject, check point inhibitor, particular (p 211 line 6-30, p 214 line 17-24). Bedoya teaches administering anti-PD1 therapy to the subject in the method. Bedoya teaches a number of immune checkpoint molecules, for examples, PD-1, PD-L1, CTLA4, TIM3, LAG3 (p 10 line 1-8). Additionally, Bedoya teaches the use of checkpoint inhibitors (e.g. PD-1 inhibitor, PD-L1 inhibitor) and the use of the inhibitor with a CAR-cell therapy as a combination in the method (p 211 line 6-30, p 214 line 17-24).  
 It would have been prima facie obvious to one having ordinary skills in the art at the time of invention was made to have modified the method taught by Bedoya to perform detecting the expression or activity of C1QBP gene signature and administering to the subject a suitable agent or an immunotherapy. Bedoya teaches a number of cell surface gene including C1QBP gene that predict response to CTL019 therapy in the method of treating cancer. Furthermore, Bedoya teaches various methods in performing administering an agent or an immunotherapy based on the detected expression profile . 
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 20-21, 24-25, 28 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36, 38, 29-32 of copending Application No. 16/753039 (claim on 07/17/2020, PG Pub. No: US20200347456) in view of Bedoya (Bedoya et al. WO2016057705A1, Publication date of April 14, 2016, from IDS on 10/01/2019). This is a provisional nonstatutory double patenting rejection.
	With regard to instant independent claims 20 and 31, copending claims 36, 38, 29-32 teaches a method of treating a cancer in a subject in need thereof that comprises detecting the expression or activity of an immune checkpoint inhibitor resistance (ICR) 
With regard to instant claims 21, 24-25 and 28, Copending claims 29-33 teaches administering a CDK4/6 inhibitor and an immunotherapy including a checkpoint inhibitor (i.e. anti-PD-1 inhibitor).  
With regard to instant claims 20-21, 24-25, 28 and 31, the copending claims 36, 38, and 29-32 do not particularly teach detecting C1QBP gene signature. The copending claims do not explicitly describe the method step of administering the treatment based on the detected gene signature and the agent capable of reducing/modulating expression or activity of the signature. 
Bedoya teaches all the limitation of the instant claims, as described above in this office action. The teachings of Bedoya with regard to instant claims 20-21, 24-25, 28 and 31, are fully incorporated here. 
It would have been prima facie obvious to one having ordinary skills in the art at the time of invention was made to have modified the method taught by copending claims 36, 38, and 29-33, with the method of Bedoya to include detection of C1QBP cell signature and administer a suitable agent or an immunotherapy based on the response of the subject.  Bedoya teaches the use of the expression or activity of cell surface signature including C1QBP gene signature and administering to the therapy based on detected result. The copending claims teach administering an immunotherapy (e.g. checkpoint inhibitors, anti-PD-1 therapy or CDK4/6 inhibitor) based on the detected ICR signature in treating cancer in the subject. Bedoya further teaches a number of cell 
14.	Claims 32-33 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-32 of copending Application No. 16/753039 (claim on 07/17/2020) in view of Bedoya (Bedoya et al. WO2016057705A1, Publication date of April 14, 2016, from IDS on 10/01/2019). This is a provisional nonstatutory double patenting rejection.
With regard to instant claim 32, the claim recites “A method of treating a cancer in a subject in need thereof comprising administering to the subject a therapeutically effective amount of an agent: g) comprising a CDK4/6 inhibitor, a drug selected from Table 3, a cell cycle inhibitor, a PKC activator, an inhibitor of the NFKB pathway, an IGF1R inhibitor, or Reserpine”. 
Copending claims 29-33 teaches a method of treating a cancer in a subject in need thereof comprising administering a treatment regimen comprising first administering an immunotherapy to the subject followed by administering a CDK4/6 inhibitor and an immunotherapy to the subject. Copending claim 31 teaches that instant claim 37)
It would have been prima facie obvious to one having ordinary skills in the art at the time of invention was made to have modified the method taught by copending claims 29-33, to administer the treatment using a therapeutically effective amount of an agent (i.e. CDK4/6 inhibitor). It would have been obvious to an artisan of ordinary skill in the art to administer the suitable amount of CDK4/6 inhibitor in treating a cancer in a subject. 
With regard to instant claim 33, which depends from claim 32, the claim recites “wherein said agent comprises a small molecule”. Copending claims 29-33 do not specifically teaches the limitation of the instant claim. 
Bedoya teaches a method of treating cancer in a subject comprising administering an agent or an immunotherapy. The teachings of Beodya, as applied to instant claims 20, 31 and 32, as previously described in this office action, are fully incorporated here. Bedoya teaches the use of small molecule in the method of treating. For example, using the small molecule, the inducible caspase (e.g. caspase 9) which is activated and leads to the rapid to the rapid apoptosis and death of the cells (e.g., T cells or NK cells) expressing a CAR of the method (p 219 line 1-5), or to regulate the CAR therapy in the method (see p 219 line 19-24). 
With regard to instant claim 37, which depends from claim 33, copending claims 29-33 teach the limitation of the instant claim (see above). Additionally, Bedoya teaches the method of administering a CAR-expressing cells in a treatment regimen in combination with a kinase inhibitor (i.e.CDK4/6 inhibitor) (p 198 line 23-30, p 199 line 4-
It would have been prima facie obvious to one having ordinary skills in the art at the time of invention was made to have modified the method taught by copending claim 29-33, to include small molecules in treating a cancer in a subject, as taught by Bedoya. Bedoya teaches the method of treating a cancer in a subject that comprises administering an agent capable of reducing/modulating expression or activity of the signature and an immunotherapy as monotherapy or a combination of therapies as required, as described above. Bedoya teaches the use of small molecule in the treatment. For example, using caspase 9 which is activated and leads to the rapid to the rapid apoptosis and death of the cells (e.g., T cells or NK cells) expressing a CAR of the method (p 219 line 1-5), or to regulate the CAR therapy in the method (see p 219 line 19-24). It would have been obvious to an artisan of ordinary skill in the art to administer the suitable therapeutic agent and suitable amount of CDK4/6 inhibitor in treating a cancer in a subject. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/           Primary Examiner, Art Unit 1634